Case 1:19-cv-23915-BB Document 97 Entered on FLSD Docket 05/12/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               MIAMI CIVIL DIVISION

 Margaret Radke,

           Plaintiff,
 v.                                                        Case No.:     19-cv-23915-BB


 NCL (Bahamas) Ltd.,

          Defendant           /

                         PLAINTIFF’S NOTICE OF SETTLEMENT

        Plaintiff, Margaret Radke provides notice that the case has been settled with Defendant

 NCL (Bahamas) Ltd. Plaintiff is presently awaiting settlement funds.


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 12th day of May 2021 that I electronically filed the

 foregoing with the clerk of court using the Court’s CM/ECF system, which will send notice of

 electronic filing to: Kassandra Doyle Taylor, Esquire, ktaylor@mcalpinconroy.com, McAlpin

 Conroy, 80 Southwest 8th Street, Suite 2805, Miami, Florida 33130, and Todd L. Sussman,

 Esquire, tsussman@nclcorp.com, 7665 Corporate Center Drive, Miami, FL 33126.


                                             /s/ Jacob J. Munch
                                             JACOB J. MUNCH
                                             E-mail: jake@munchandmunch.com
                                             Florida Bar Number 376523
                                             CATHERINE M. SAYLOR
                                             E-mail: casey@munchandmunch.com
                                             Florida Bar Number 115593
                                             MUNCH and MUNCH, P.A.
                                             600 South Magnolia Avenue – Suite 325
                                             Tampa, Florida 33606
                                             Ph: (813) 254-1557 / Fax: (813) 254-5172
                                             Attorneys for Plaintiff, Radke
